           Case 2:20-cv-01144-CB Document 94 Filed 06/23/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                                      FOR THE
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 Abramson
 ,

 Plaintiff(s),
                                                         Case No. 19-cv-3711
 v.                                                      Judge Sara L. Ellis

 Connected Marketing,

 Defendant(s).

                                              ORDER

The Court grants Plaintiff’s motion to transfer venue [91] and transfer venue to the W.D. of
Pennsylvania, Pittsburgh Division, pursuant to 28 USC 1404(a). The Court denies Defendant
Prossen Agency’s motion for extension of time to file response/reply as to motion to transfer
case [92] because the Court dismissed Defendants Prossen Agency and Wallen on a
jurisdictional basis without prejudice, allowing Plaintiff to file suit against them in a jurisdiction
where Defendants would be subject to personal jurisdiction.




Date: 6/23/2020                                        /s/ Sara L. Ellis
